U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR FOR THE FISCAL YEAR ENDED APRIL 30, 2009. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD OF TO Commission File Number: 001-32994 OILSANDS QUEST INC. (Exact Name of Registrant as Specified in its charter) Colorado 98-0461154 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 800, 326 11th AVENUE SW, CALGARY, ALBERTA, CANADA T2R 0C5 (Address of principal executive offices, including zip code) Issuer’s telephone number: (403) 263-1623 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.001 Par Value NYSE Amex Common Stock Purchase Warrants NYSE Amex Securities registered under Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known, seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (s 229.405 or this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: þ Non-accelerated filer: o Smaller reporting company: o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The aggregate market value of the common stock held by non-affiliates of the Registrant as of October 31, 2008 was approximately $400,852,845 based upon the closing sale price of the Registrant’s Common Stock on such date. As of June 19, 2009 there were 276,654,511 shares of common stock issued and outstanding. Certain portions of the Registrants definitive proxy statement to be filed with the Securities and Exchange Commission within 120days after the fiscal year end of April 30, 2009 are incorporated by reference into Part III of this Annual Report on Form 10-K. TABLE OF CONTENTS Page Forward-Looking Statements Currency PART I 3 Item 1. DESCRIPTION OF BUSINESS 3 Item 1A. RISK FACTORS 19 Item 2. PROPERTIES AND STATEMENT OF OIL AND GAS INFORMATION 28 Item 3. LEGAL PROCEEDINGS 35 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 35 PART II 35 Item 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 35 Item 6. SELECTED FINANCIAL DATA 39 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 40 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 48 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 48 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 48 Item 9A. CONTROLS AND PROCEDURES 49 Item 9B. OTHER INFORMATION 49 PART III 50 Item 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 50 Item 11. EXECUTIVE COMPENSATION 50 Item 12. SECURITY OWNERSHIP OF BENEFICIAL OWNERS AND MANAGEMENT 50 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 50 PART IV 50 Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 50 Item 15. EXHIBITS 51 -2- Table of Contents Cautionary Statement about Forward-Looking Statements This Annual Report on Form 10-K includes certain statements that may be deemed to be “forward-looking statements.” All statements, other than statements of historical facts, included in this Form 10-K that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements. Such forward-looking statements include discussion of such matters as: — the amount and nature of future capital, development and exploration expenditures; — the timing of exploration activities; — business strategies and development of our business plan and drilling programs; — potential reservoir recovery optimization processes. Forward-looking statements are statements other than relating to historical fact and are frequently characterized by words such as “plan”, “expect”, “project”, “intend”, “believe”, “anticipate”, “estimate”, “potential”, “prospective” and other similar words or statements that certain events or conditions “may” “will” or “could” occur. Forward-looking statements such as references to Oilsands Quest’s drilling program, geophysical programs, reservoir field testing and analysis program, preliminary engineering and economic assessment program for a first commercial project, and the timing of such programs are based on the opinions and estimates of management and the company’s independent evaluators at the date the statements are made, and are subject to a variety of risks and uncertainties and other factors that could cause actual events or results to differ materially from those anticipated in the forward-looking statements, which include but are not limited to risks inherent in the oil sands industry, regulatory and economic risks, lack of infrastructure in the region in which the company’s resources are located and risks associated with the company’s ability to implement its business plan.
